DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims Election/Restrictions
	Claims 23-42 are currently pending in the application. Applicant’s election without traverse of an anti-mesothelin binding domain of SEQ ID NO:53, an intracellular signalling domain derived from the CD3 Epsilon molecule and a sdab format (VHH) and an autologous population of T cells in the reply filed on 11-17-2021 is acknowledged. 
Claim 26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-17-2021. Claims 23-25, 27, 29-42 read on the elected species and are examined on the merits below.  

Priority
With respect to instant claims 25 and 26 Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: SEQ ID NO:53 and 54 are not disclosed in provisional applications 62519034 and 62554715. Provisional application 62629504 filed 02-12-2018 does disclose said sequences and therefore the priority date for these claims 25 and 26 is 02-12-2018.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62519034 and 62554715, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  SEQ ID NO:53 and 54 as claimed instantly in claims 25 and 26 are not disclosed in provisional applications 62519034 and 62554715.
If applicant disagrees with the examiner’s factual determination above, applicant should provide evidence as to when the relevant features were disclosed in a manner required by 35 USC 112 in an earlier-filed application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 41 describes a method of “preventing a symptom associated with cytokine release syndrome” through administering a TFP of the invention to a human subject. CRS is a potential side effect of a chimeric antigen receptor therapy, and as such similarly the administration of the TFP of the invention. Typically administering a chimeric antigen receptor T cell targeted to a tumor antigen would be expected to treat the tumor through lysis of tumor cells, perhaps not inducing CRS or inducing CRS, but such a treatment cannot be described as “preventing a symptom associated with cytokine release syndrome”. Therefore claims 41 and 42 are unclear because in one aspect the preamble indicates that the method is for preventing a symptom of CRS but in another aspect a person of ordinary skill in the art would understand that CRS is a side effect of administering a CAR or other cytokine inducing therapy, and claim 41 does not require that the subject have CRS, be at risk of CRS or even be administered a CAR. Thus, it is unclear whether the claim encompasses administering to any and all patients or only those actually at risk of having CRS. Appropriate clarification is respectfully requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 27, 29-39, 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granda et al. (WO2017027392A1).  Claim 23 describes a method of inhibiting tumor growth comprising administering a population of T cells which have been transduced with a nucleic acid encoding a T cell receptor fusion protein. The fusion protein is comprised of “at least a portion” of a TCR extracellular domain, and a TCR intracellular domain which comprises a stimulatory domain from the intracellular domain from the CD3 epsilon (or CD3 gamma) molecules. The fusion molecule additionally comprises a human or humanized anti-mesothelin binding domain which is “human or humanized” which are “operatively linked”.  The T cells which express the TFP inhibit tumor growth in a human subject treated with an effective amount of the cells.  In regards to claim 23 the disclosure of Granda describes chimeric CD3 receptor proteins which comprise an extracellular antigen binding domain linked to a CD3 Epsilon receptor (TCR subunit) component which may activate a TCR in the presence of the cognate antigen (abstract, figure 12, p2 8-20). The “TFP” of the invention of Granda is delivered to autologous T cells in the form of a nucleic acid encoding the molecule through various methods acid including viral vector transduction or nucleic acid transfection (p26, 10-20). The autologous T cells of the invention may be administered to a human subject for the purpose of treating a cancer in a human subject (p15, 10-20). In regards to the antigen targeted by the TCAR/ TFP the antigen binding domain may be directed to the mesothelin molecule which is described as an antigen which is expressed on a broad range of tumor types (example 9, p118-120). In regards to the claim 23 and the functional results described in which tumor growthI inhibited as such compared to a control subject which receives T cells which do not express the TFP, the results described are inherent features of the claimed method.  As the disclosure of the Granda describes identical structural molecules and methods of using these molecules to those of the instant claim 23. The disclosure of Granda describes chimeric TCR molecules, embodiments of which are capable of lysing cancer cells which express the mesothelin molecule (fig 39), a function which is the critical component of the claimed inhibition of tumor growth. Therapeutically active cells administered to the subject would functionally be expected to lyse tumor cells through the action of the mesothelin retargeted T cell receptor component as described in the disclosure of Granda thus inhibiting the growth of tumors in the subject. Similarly, with regards to claim 35 the anticipated method using the identical claimed product would be expected to inhibit tumor growth for at least 20 days. In regards to the claim 27 as described above in embodiments the disclosure of Granda utilizes CD3 epsilon linked to the mesothelin antigen binding domain.  In regards to the claim 29 and 30 the tumor binding domain of the TCAR of the invention of Granda may be connected to the remainder of the molecule (N-C terminal) through a linker sequence depending on desired characteristics of the molecule (fig 39, MSLN5-G4S-CDEpsilon-41BB) (p121, 5-7). As such a linker of the invention may be a (G4S)n, (SEQ ID NOs:45, 44 for example) where n may be n=1 to n=10 a range which completed encompasses the claimed embodiments. In regards to the claim 32, as described above the entire TCR epsilon subunit (extracellular-transmembrane-intracellular domain may be linked at the N terminal to the mesothelin targeting domain. In regards to the claim 33 the antibody fragment may be a sdAb or a scFv and may be humanized (p45, 30-35). In regards to the claim 34 the antigen binding domain may be a VHH antibody variant (p52, 14-17).  Likewise, to the inherent features of the treatment method and a lower level of IL-6 (serum?) is released it would be expected that cells which comprise a singular molecule which does not comprise a costimulatory domain would lead to lower levels of cellular activation when engaged by cognate antigen (mesothelin) on target cells. For example, the level of T cell activation as measured in-vitro as evidenced by IL-2 production is significantly lower with T cells comprised of a mesothelin targeted CD3epsilon based chimeric TCR when compared to conventional mesothelin targeted CAR-T cells which comprise a 4-1BB and CD3 zeta (MSLN5scFv-BBz) (SEQ ID NO:35). This lower level of overall T cell activation in the T cells would inherently lead to a lower level of release of cytokine which are indicative of CRS (for example IL-6) in response to the lower levels of overall activation of chimeric molecule expressing T cells as evidenced by lower IL-2 production. In regards to claim 37 as described above the T cells may be autologous to the subject. In regards to the claim 38 the disclosure of Granda describes that the cancer treated may be a wide variety of cancers, including for instance renal (kidney) cancers (p18, 13-28). In regards to the additional independent claims 39 and 41 as described in the rejection of the claim 23 and dependent claims the functional limitations described as following from the anticipated method, are inherent features of the anticipated method and do not add any patentability to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Granda et al. The disclosure of Granda describes all the limitations of claims 23, 39 and 41 as described above. The disclosure of Granda does not particularly describe the measurement of a tumor in the treated subject, or the measurement of cytokines which are indicative of cytokine release syndrome in a subject, however such procedures would be obvious when considering a treatment for cancer, one would desire to measure tumor sizes for the purpose of detecting the clinical course of the disease and response to treatment so as to further direct treatment options. Additionally, with respect to the cytokine release syndrome, as a known side effect of previous “conventional” chimeric antigen receptor therapy, it would be obvious to monitor these cytokines with respect to treated patients, for the purpose of deciding further treatment protocols. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Granda as applied to claim 23 above, and further in view of Wesche et al. (US10543271). The disclosure of Granda describes all the limitations of claim 23 as described above but does not disclose the particular SEQ ID NO: 53 as the mesothelin binding molecule of the invention utilized in the TFP treatment method. The prior filed disclosure of Wesche et al describes mesothelin binding proteins one of which SEQ ID NO:33 is an identical match to the claimed SEQ ID NO:53. The disclosure of Wesche describes that the mesothelin binding molecules of the invention may be incorporated into chimeric antigen receptor as an antibody derived targeting moiety (21, 64-67). It would therefore be obvious to utilize the SEQ ID NO:53 as a sdAb antigen binding molecule in the invention of Granda for the purposes of creating a TFP molecule which functions similarly to a chimeric antigen receptor which incorporates a conventional CD3zeta and costimulatory intracellular signaling domain with characteristics of lower levels of T cell IL-2 production and concomitant lower cytokine release syndrome (IL-6 release for example). Such a treatment would beneficially maintain tumor directed T cell lysis, while avoiding severe cytokine release syndrome that may be elicited with conventional CAR therapy.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-25, 27, 29-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25, 27-40 of copending Application No. 16222846 (reference application) in view of Granda et al. and Wesche et al. Although the claims at issue are not identical, they are not patentably distinct. The claims (21 for example) of the reference application describes a method of treating a mesothelin expressing cancer in a human subject by administering a therapeutically effective amount of a T cell expressing a TFP identical to that instantly claimed in the instant claim 23 for instance. Wesche et al disclose the particular antigen binding molecule as described above in rejections. It would be obvious considering claimed method of application 16222846, the effectiveness of T cells expressing the CAR molecules as disclosed by Granda, and the antigen binding domains disclosed by Wesche to arrive at a method of reducing tumor volume in a human subject for the purposes of treating a cancer expressing the mesothelin molecule utilizing the claimed T cell receptor fusion proteins as is instantly claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23-25, 27, 29-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10208285 in view of Granda et al. The disclosure of the reference patent describes a TCR fusion protein which may be identical to that claimed instantly in the instant application claims. For instance, the claim 7 claims an antigen binding domain of a TFP (SEQ ID NO:58) which is identical to the instantly claimed SEQ ID NO: 53. It would be obvious considering the disclosure of Granda et al which describes the ability of mesothelin targeted CD3epsilon TFP comprising T cells to lyse mesothelin expressing cells with lower excretion of IL-2 ,to arrive at the claimed methods of inhibiting tumor growth in a subject by administering  a T cell comprising the claimed TFP for the purposes of successfully treating a cancer/inhibiting the proliferation of a tumor expressing the mesothelin molecule.  
	Conclusion
	Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644